Citation Nr: 1528022	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for edema of the left lower extremity.  

2.  Entitlement to service connection for chronic idiopathic lymphedema of the left leg, to include as secondary to service-connected idiopathic marked lymphedema of the right leg, foot, and ankle.  

3.  Entitlement to an increased rating for idiopathic marked lymphedema of the right leg, foot, and ankle, currently evaluated as 40 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION


The Veteran served on active duty from April 1991 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is in the Veteran's file.  

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased rating claims when the issue of unemployability is raised by the record.  The May 2012 VA examination report notes that lymphedema impacted the Veteran's ability to work.  In addition, the Veteran's testimony at the hearing was to the effect that it was increasingly more difficult for him to perform his duties at work due to the pain and swelling in the right lower extremity, and that his employer has evaluated him for fitness.  The evidence raises the issue of entitlement to a TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim as reflected on the title page.

The issues of service connection for a psychiatric disorder and a gastrointestinal disorder secondary to service-connected lower extremity lymphedema were raised at the hearing.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over them.  As such, the issues are REFERRED for appropriate action.  

The issues of entitlement to an increased rating for idiopathic marked lymphedema of the right lower extremity and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran did not appeal an October 1993 rating decision which denied service connection for edema of the left lower extremity.  

2.  Evidence received since the October 1993 rating decision, including VA treatment records in November 2002 and October 2011, relate to the previously unestablished element of whether the Veteran has a current left lower extremity disability manifested by edema/lymphedema.  

3.  Resolving doubt in the Veteran's favor, idiopathic chronic lymphedema of the left lower extremity is related to service.  


CONCLUSIONS OF LAW

1.  The October 1993 rating decision denying service connection for edema of the left lower extremity is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for edema/lymphedema of the left lower extremity.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for idiopathic chronic lymphedema of the left lower extremity have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283

The RO denied service connection for edema of the left lower extremity in an October 1993 rating decision.  The Veteran did not submit a NOD.  Additionally, new and material evidence was not received prior to the expiration of the appeal period.  Therefore, the October 1993 rating decision is considered final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2014).

The October 1993 rating decision reflects service connection for edema of the left lower extremity was denied based on a finding of no disability of the left lower extremity manifested by edema.  

The evidence received since that time includes VA treatment records.  VA treatment records in October 2011 reflect lymphedema of the lower extremities, bilaterally, since 1993.  The additional evidence is new and material because the claim was previously denied on the basis that the evidence did not show current edema of the left lower extremity, and thus the claim for service connection for edema/lymphedema of the left lower extremity is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for edema/lymphedema of the left lower extremity will be addressed below.  

II.  Service Connection

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

The Veteran seeks service connection for current idiopathic lymphedema of the left lower extremity.  Although the Veteran's November 2011 claim reflects an assertion that chronic idiopathic lymphedema of the left lower extremity is secondary to his service-connected chronic idiopathic lymphedema of the right lower extremity, the Federal Circuit Court has held that VA has a duty, when determining service connection, to consider all theories of entitlement, both direct and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  

The Board notes that service connection for lymphedema of the right lower extremity was granted in an October 1993 rating decision.  Although the decision reflects the denial for left lower extremity was based on a finding that it was not shown on contemporaneous VA examination, the August 1993 report of examination notes diminution in flexion of the left ankle joint.  

In addition, a November 1995 VA systemic examination report notes that lymphedema of unknown cause is a disease that only affects the peripheral lymphatic system, and although noted to be affecting only the right leg at that time, a November 2002 VA treatment record reflecting onset of lymphedema in the left lower extremity in 1992 notes left thigh pain and swelling whenever the Veteran caught a cold.  Moreover, VA treatment records in October 2011 note remissions and exacerbations of lymphedema, to include in the groin, with bilateral lower extremity edema since 1993.  

The Board notes that although the May 2012 VA examiner concluded the Veteran's lymphedema of the left lower extremity is less than likely caused or aggravated by service-connected lymphedema of the right lower extremity, lymphedema in both legs was noted to have been diagnosed in 1993.  Further, the report of examination notes no history of trauma to the left lower extremity, yet a November 2002 VA treatment record reflects a history of chronic lymphedema since 1992 after a left foot fracture.  Regardless, lymphedema/post-phlebitic syndrome of any etiology is for consideration.  See 38 C.F.R. § 4.104, Diagnostic Code 7121.  

Significantly, the May 2015 VA examination report reflects a 20-year history of lymphedema affecting both the right and left lower extremity and manifested by the exact same symptoms, diagnosed as chronic lymphedema of the bilateral lower extremities, affecting the knees and ankles.  The report of examination notes as follows:  

Veteran with chronic idiopathic lymphedema of the lower extremities which is SC.  He states that this has been present for 20 years.  Veteran states he was told when the right leg started swelling, that he would eventually start having the symptoms in his left leg as well.  He states a few years after the right leg started he started having the same type of swelling in his left leg which gradually slowly progressed over the years.  He states it ha[s] become severe over the last 5-8 years.  

The Veteran is competent to report his symptoms, and has consistently reported, to include at the hearing, onset of the same symptoms in the left lower extremity as in the right lower extremity within a relatively short time after onset of symptoms on the right.  The Board finds his sworn testimony in that respect to be credible.

The Board finds there is competent evidence of onset of chronic idiopathic lymphedema of the left lower extremity close in time to service-connected idiopathic lymphedema in the right lower extremity and indicative of the same disease process.  Resolving all reasonable doubt in the Veteran's favor, service connection for chronic idiopathic lymphedema of the left lower extremity is warranted.  


ORDER

New and material evidence to reopen the claim of service connection for chronic edema of the left lower extremity has been received.  

Service connection for idiopathic chronic lymphedema of the left lower extremity is granted.  


REMAND

The Veteran seeks an increased rating for idiopathic marked lymphedema of the right leg, foot, and ankle.  Although the Veteran was afforded a VA examination in May 2015, the opinion is not completely adequate.  The Board notes that a May 2015 record from Compensation and Pension (C&P) notes the recent May 2015 Disability Benefits Questionnaire examination report was completed at the request of the Veteran rather than the RO.  

In addition, and although the May 2015 VA examination report addresses lower extremity impairment due to lymphedema, with findings to include 2+ pitting edema at the knees and 3-4+ pitting at the foot and ankles; constant use of a sequential compression device (SCD); and progressive increase in swelling during the day progressively interfering with his ability to move the joints in his lower extremities, an opinion was not provided as to whether the Veteran's idiopathic marked lymphedema involving the right leg, foot, and ankle results in persistent edema or subcutaneous induration, stasis pigmentation or eczema and persistent ulceration; or massive board-like edema with constant pain at rest.  It is necessary to address these factors as they are the criteria for a higher rating for the Veteran's service-connected disability.  See 38 C.F.R. § 4.104, Diagnostic Code 7121.  As such, the Veteran is to be afforded a VA examination with respect to the current nature and severity of his service-connected marked lymphedema of the right lower extremity.  

The issue of entitlement to TDIU is intertwined with the increased rating claim.  Thus, the issue of TDIU must also be remanded to the RO, and further development regarding the TDIU claim must be undertaken following development of the increased rating claim to determine whether the Veteran is unable to obtain and maintain substantially gainful employment based on his service-connected disabilities.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice of the criteria to establish entitlement to a TDIU.  Ask that he complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2.  Obtain complete VA treatment records.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination with the appropriate examiner to determine the current nature and severity of his idiopathic marked lymphedema involving the right leg, foot, and ankle.  All necessary tests must be conducted.  The examiner must provide an opinion in regard to the degree of impairment due to his lymphedema of the right lower extremity, to include the impact on his daily life and employment.  

The examiner should specifically provide an opinion as to whether the lymphedema of the right lower extremity is consistent with persistent edema or subcutaneous induration, stasis pigmentation or eczema and persistent ulceration; and/or massive board-like edema with constant pain at rest.  All associated manifestations, to include inguinal lymphadenopathy and hepatomegaly noted in October 2011 VA treatment records, are to be addressed.  

A complete rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


